DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140315081 A1) as applied to claim 1 above.
Regarding claim 1, Zhang discloses a metal oxide coated with a conductive polymer [0059], comprising: a metal oxide represented by Chemical Formula (1) below ([0059]; LiMn2O4); and a coating layer formed on the surface of the metal oxide and includes a conductive polymer ([0059]; PEDOT), wherein the conductive polymer is a polymer of protonated monomers ([0059]; the PSS will pronate the PEDOT): 
LixMnyO4-zAz          (1)
wherein x = 1 which is within the claimed range of 0.7 ≤ x ≤ 1.3, y = 2 which is within the claimed range of 1.7 ≤ y ≤ 2.3, z = 0 which is within the claimed range of 0 ≤ z ≤ 0.2, and A is one or more ions having a valence of -1 or -2.
Zhang further discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated PEDOT with LiMn2O4 [0059].
The instant specification discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated pyrrole with LiMn2O4 (P14-15; Example 1).
Given that the metal oxide coated with a conductive polymer of the instant specification was made in a similar manner to the metal oxide coated with a conductive polymer of Zhang, a similar adherence mechanism would be expected to include “wherein the conductive polymer is polymerized in a state in which the protonated monomer is adhered to the surface of the metal oxide by electrostatic attraction.”
Wherein the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adhere the protonated monomer of Zhang to the surface of the metal oxide by electrostatic attraction as claimed because the metal oxide coated with a conductive polymer of the instant specification and the metal oxide coated with a conductive polymer of Zhang were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the conductive polymer includes at least one polymer selected from polypyrrole ([0052]; PPy) or polyaniline ([0052]; PANT) from a list of other conductive polymers to improve the electric conductivity of the metal oxide [0007]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize either polypyrrole or polyaniline as the conductive polymer as taught in Zhang for the metal oxide coated with a conductive polymer of modified Zhang to improve the electric conductivity of the metal oxide and the skilled artisan would have a reasonable expectation of success of doing so.
Regarding claim 4, modified Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated PEDOT with LiMn2O4 [0059]; wherein the conductive polymer is coated onto 100% of the total surface area of the metal oxide ([0028], [0080]; a uniform coat will 100% coat the metal oxide).
The instant specification discloses wherein the method of making the metal oxide coated with a conductive polymer comprises mixing protonated pyrrole with LiMn2O4 (P14-15; Example 1), wherein the conductive polymer is coated onto 80 to 100 % of the total surface area of the metal oxide (P7).
Given that the metal oxide coated with a conductive polymer of the instant specification was made in a similar manner to the metal oxide coated with a conductive polymer of modified Zhang, a similar surface roughness would be expected to include “wherein the coating layer has surface roughness of (Ra) of 0.1 to 5 nm.”
Wherein the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the coating layer of modified Zhang to have the claimed surface roughness because the metal oxide coated with a conductive polymer of the instant specification and the metal oxide coated with a conductive polymer of modified Zhang were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the conductive polymer is coated onto 100% of the total surface area of the metal oxide ([0028], [0080]; a uniform coat will 100% coat the metal oxide) which is within the claimed range of 80 to 100 %.
Regarding claim 6, modified Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses wherein the coating layer has a thickness of 2-3 nm or more ([0007], claim 1; definition of “several”) which overlaps with the claimed range of 0.1 to 10 nm because having a coating layer that is too thick adversely reduces the discharge specific capacity [0091].
It would have been obvious to one of ordinary skill in the art to select a thickness within the range taught by Zhang and use it for the thickness of the coating layer of modified Zhang because having a coating layer that is too thick adversely reduces the discharge specific capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Zhang discloses all the limitations of the metal oxide coated with a conductive polymer above and further discloses an electrode for an electrochemical device, comprising the metal oxide coated with the conductive polymer [0059].
Regarding claim 8, modified Zhang discloses all the limitations of the electrode for an electrochemical device above and further discloses wherein the electrochemical device is a lithium secondary battery [0059].
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Examiner failed to establish the similarities between the method of making the metal oxide coated with a conductive polymer described in Zhang versus the instant specification and thus Zhang does not teach or describe wherein the conductive polymer is polymerized in a state in which the protonated monomer is adhered to the surface of the metal oxide by electrostatic attraction as per claim 1. The Applicant distinguishes the method of Zhang from the method of the instant specification by pointing out Zhang uses a different acid and thus it does not necessarily protonate the monomer.  The Applicant also distinguishes the two methods based on the fact that the instant specification spells out the weight ratio between the acid and the monomer whereas Zhang is silent.  Therefore, since the weight ratio is unknown in Zhang, the monomer may be insufficiently protonated and thus not polymerize on the outside surface of the metal oxide. 
The Examiner respectfully disagrees.  It is a well-known principal that when added together, an acid transfers hydrogen atoms (protonation) to another molecule.  It is further understood that acids, other than the ones listed on P11 of the instant specification such as the polystyrene sulfonic acid of Zhang, are able to protonate other molecules.  In fact, as evidenced by Higgins et al. "Emeraldine Base Polyaniline as an Alternative to Poly (3, 4‐ethylenedioxythiophene) as a Hole‐Transporting Layer," “PEDOT:PSS” (Zhang; [0059]) is understood to mean “PEDOT pronated with PSS” (Higgins; P408; C2).  To address the Applicant’s point regarding Zhang not disclosing a weight ratio between the acid and the monomer, Zhang teaches that the metal oxide is coated by the conductive polymer uniformly and with a thickness of 2-3 nm or more and thus it is understood that the monomer is polymerized on the outside surface of the metal oxide (Zhang; [0007], [0053], [0059], [0099], claim 1).
The Applicant next argues that the grounds for the rejection improperly conflate inherence and obviousness, thus rendering the rejection unclear. 
The Examiner respectfully disagrees and directs the Applicant to the rejection above wherein the limitations are explicitly discussed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (CN 101237036 B) (machine translation provided herein) discloses a metal oxide coated with a conductive polymer (machine translation; [0026]) wherein the monomer and the acid in the solution may be mixed at a weight ratio of 10:1 to 1:1 (machine translation; [0013]), wherein the acid is hydrochloric acid and the monomer is aniline (machine translation; [0026]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759